Exhibit 10.28
 
Customer No.                                       
Loan No.                                       
 
RBC Bank
Second
Amended and Restated
Commercial Promissory Note
(SD-L&S)

 
 
$2,500,000.00
Raleigh, North Carolina
May 31, 2008

MASTER NOTE
 
FOR VALUE RECEIVED, the undersigned (whether one or more, "Borrower") promises
to pay to RBC BANK (USA) (formerly known as RBC Centura Bank) ("Bank"), or
order, the sum of Two Million Five Hundred Thousand Dollars ($2,500,000.00), or
so much thereof as shall have been disbursed from time to time and remains
unpaid, together with interest at the rate and payable in the manner hereinafter
stated. Principal and interest shall be payable at any banking office of Bank in
the city or town indicated above, or such other place as the holder of this Note
may designate.
 
THIS IS AN AMENDED AND RESTATED COMMERCIAL PROMISSORY NOTE and amends and
replaces in all respects and in its entirety that certain Amended and Restated
Commercial Promissory Note dated May 31, 2006 in the original amount of up to
Two Million Dollars ($2,000,000.00) from Borrower to the order of Bank, as
modified by that certain Fifth Modification Agreement dated May 31, 2006, that
certain Sixth Modification Agreement dated May 31, 2007 and that certain
Assignment and Assumption Agreement dated May 31, 2007 (collectively, the
"Original Note"). This Second Amended and Restated Commercial Promissory Note
does not constitute a novation of Borrower's obligation under the Original Note,
but an amendment, restatement and increase in the principal amount of such
obligation.
 
Article I. Interest Rate.
 
Section 1.1. Rate of Accrual. Interest will accrue on the unpaid principal
balance at the rate set forth in Section 1.2.1. until maturity of this Note,
whether such maturity occurs by acceleration or on the Maturity Date; and, at
Bank's option, interest at the foregoing rate will accrue on any unpaid interest
before such maturity. Interest will accrue on any unpaid balance owing under
this Note, whether principal, interest, fees, premiums, charges or costs and
expenses, after maturity at the rate set forth in Section 1.2.2. All accrual
rates of interest under this Note will be contract rates of interest, whether a
pre-default rate or a default rate, and references to contract rates in any loan
documents executed and delivered by Borrower or others to Bank in connection
with this Note shall be to such contract rates.
 
Section 1.2. Interest Rates.
 
1.2.1. Pre-Default Rate.  Subject to the provisions of Section 1.2.2. below,
interest payable on this Note per annum will accrue at 0.25% plus the RBC Bank
Prime Rate. The "RBC Bank Prime Rate" is one of Bank's variable rate base
indices for credit extensions and is set by Bank at its discretion based on
Bank's perception of market interest rate levels, trends and general economic
conditions. It is not tied to any specific index published by any other person
and is not represented by Bank to be the lowest rate at which Bank extends
credit.
 
1.2.2. Default Rate.  Upon the nonpayment of any payment of interest described
herein, Bank, at its option and without accelerating this Note, may accrue
interest on such unpaid interest at a rate per annum ("Default Rate") equal to
the lesser of the maximum contract rate of interest that may be charged to and
collected from Borrower on the loan evidenced by this Note under applicable law
or three percent (3.0%) plus the pre-default interest rate otherwise applicable
hereunder, as set forth in Section 1.2.1.. After maturity of this Note, whether
by acceleration or otherwise, interest will accrue on the unpaid principal of
this Note, any accrued but unpaid interest and all fees, premiums, charges and
costs and expenses owing hereunder at the Default Rate until this Note is paid
in full, whether this Note is paid in full pre-judgement or post-judgement.
 

 

--------------------------------------------------------------------------------

 

 
1.2.3. Variable Rate:  Calculation of Interest.
 
1.2.3.1. Variable Rate.  This is a variable rate note. Any change in the rate of
interest payable under this Note will equal the change in the variable rate
index to which such rate is tied, but the rate at which interest accrues under
this Note shall never exceed the maximum contract rate which may be charged to
and collected from Borrower on the loan evidenced by this Note under applicable
law. Bank shall have no obligation to notify Borrower of adjustments in the rate
of interest payable under this Note. Adjustments to the rate of interest will be
effective on the date of change in the variable rate index.
 
1.2.3.2. Calculation of Interest.  All interest payable under this Note shall be
calculated monthly and accrue daily on the basis of the actual number of days
elapsed and a year of three hundred sixty (360) days. In computing the number of
days during which interest accrues, the day on which funds are initially
advanced shall be included regardless of the time of day such advance is made,
and the day on which funds are repaid shall be included unless repayment is
credited prior to close of business. Payments in federal funds, immediately
available in the place designated for payment, received by Bank prior to 2:00
p.m. local time at said place of payment, shall be credited as if received prior
to close of business on the day the funds are immediately available; while other
payments, at the option of Bank, may not be credited until such payments are
immediately available to Bank, in federal funds, in the place designated for
payment, prior to 2:00 p.m. local time at said place of payment on a day on
which Bank is open for business.
 
Article II. Payment Terms.
 
Section 2.1. Interest Payment Terms.  Payments under this Note include an
interest component and a principal component. The principal component is set
forth in Section 2.2 below. The interest component shall be paid as follows:
interest shall be payable monthly, in arrears, beginning June 10, 2008 and
continuing on the same calendar day of each consecutive month thereafter until
the Maturity Date, when all accrued but unpaid interest is due and payable in
full.
 
Section 2.2. Principal Payment terms:. Maturity Date.  As stated in Section 2.1
above, payments under this Note include an interest component and a principal
component. The interest component is set forth in Section 2.1 above. The
principal component shall be paid as follows: principal shall be payable in one
single payment on May 31, 2009 (herein referred to as the "Maturity Date").
 
Section 2.3. Prepayment.  This Note may be prepaid in whole, or in part, at any
time without premium or penalty.
 
Section 2.4. Application of Payments.  All payments made on this Note shall be
applied first to payment of all late fees, charges, premiums and costs and
expenses due but unpaid under this Note, then to accrued but unpaid interest and
finally to principal, in the inverse order of the payment dates therefor, unless
Bank determines in its sole discretion to apply payments in a different order or
applicable law requires a different application of payments. The partial
prepayment of this Note, if permitted, shall not result in a payment holiday or
any other deferral of any regularly scheduled payments under this Note, all of
which shall be made as and when the same are scheduled to be paid.
 
Article III. Loan Agreement and Security.
 
Section 3.1. Loan Agreement. The loan evidenced by this Note was made pursuant
to a commitment letter ("Commitment Letter") from Bank to Borrower dated
December 21, 2004. Borrower and Bank have entered into that certain Loan and
Security Agreement dated February 1, 2005. as modified by that certain
Modification Agreement dated June 6, 2005, that certain Second Modification
Agreement dated January 13, 2006, that certain Third Modification Agreement
dated March 17, 2006, that certain Fourth Modification Agreement dated April 21,
2006, that certain Fifth Modification Agreement dated May 31, 2006, that certain
Sixth Modification Agreement dated May 31, 2007, that certain Assignment and
Assumption Agreement dated May 31, 2007 and that certain Seventh Modification
Agreement dated of even date herewith (collectively, the "Loan and Security
Agreement"). Borrower shall perform and abide by, as and when so required, each
and all of the covenants, terms and conditions imposed upon or applicable to
Borrower in the Commitment Letter, the Loan and Security Agreement and all
security documents and other agreements referenced in the Loan and Security
Agreement.

 
2

--------------------------------------------------------------------------------

 

 
 
Section 3.2.  Security Documents.  This Note is secured by (1) the Loan and
Security Agreement, (2) the security documents and other supporting obligations
identified in the Loan and Security Agreement, (3) the security documents and
other supporting obligations which reference that they secure this Note or the
Loan and Security Agreement, (4) any security documents and other supporting
obligations which reference that they secure all indebtedness or other
obligations owing from time to time by Borrower to Bank, and (5) any security
documents and other supporting obligations which reference that they secure all
indebtedness from time to time owing from Borrower to Bank other than consumer
credit as defined under the Federal Reserve Board's Regulation Z
(Truth-in­-Lending) (12 CFR 226 et seq.) ("security documents").
 
Article IV. Default and Acceleration.
 
Section 4.L Late Charges and Expenses.  Borrower agrees to pay, upon demand by
Bank or if demand is not sooner made, on maturity of this Note, whether such
maturity occurs by acceleration or on the Maturity Date; for each payment past
due for fifteen (15) or more calendar days, a late charge in an amount equal to
the lesser of (I) four percent (4%) of the amount of the payment past due or (2)
the maximum percentage of the payment past due permitted by applicable law, or
the maximum amount if not expressed as a percentage. If this Note is not paid in
full whenever it becomes due and payable, Borrower agrees to pay all costs and
expenses of collection, including reasonable attorneys' fees. The Borrower
hereby stipulates that reasonable attorneys' fees shall be fifteen percent (15%)
of the outstanding balance (principal, interest, fees, premiums, charges and
costs and expenses) owing under this Note after default and, if applicable law
prohibits payment of attorneys' fees when collection is through an attorney who
is a salaried employee of Bank, referral to an attorney not a salaried employee
of the Bank.
 
Section 4.2. Default.  Any one or more of the following shall constitute an
event of default ("Event of Default") under this Note: (1) the failure of
Borrower to make when due any payment described herein, whether of principal,
interest or otherwise; (2) the failure of Borrower to perform any of the other
terms and conditions of this Note or any of the terms and conditions of the Loan
and Security Agreement or the other security documents executed and delivered by
Borrower to Bank, or to another person for Bank's benefit, as and when the same
are required to be so performed, or the occurrence of some other default by
Borrower under this Note, the Loan and Security Agreement or any of the other
security documents; (3) the failure of any other person obligated for the
payment of this Note, either directly or indirectly, or obligated under the Loan
and Security Agreement or any of the other security documents to perform any of
the terms and conditions imposed upon such other person by any of said
agreements or documents, as and when the same are required to be so performed,
or the occurrence of some other default by such other person under any of said
agreements or security documents; (4) the application for the appointment of a
receiver for Borrower or the filing of a petition under any provisions of the
United States Bankruptcy Code or other state or federal insolvency proceeding by
or against Borrower or any assignment for the benefit of creditors by or against
Borrower; (5) if Borrower is an individual, Borrower's death, physical
disability or mental incompetency, and if Borrower is not an individual, the
dissolution, termination of existence, merger or change in control of or in
Borrower; (6) the failure of Borrower to furnish from time to time, at Bank's
request, financial information with respect to Borrower; (7) the occurrence, in
Bank's opinion, of a material adverse change in Borrower's business or financial
condition, or if, in Bank's opinion, there is an impairment of the prospect of
repayment of any portion of this Note or an impairment of the value or priority
of Bank's security interests in any collateral securing repayment of this Note;
(8) the failure of Borrower to perform or other default by Borrower under any
other now existing or hereafter arising monetary or non-monetary obligation due,
owing or otherwise required to be performed or observed by Borrower to or in
favor of Bank, or if Borrower is not an individual, default by any subsidiary of
Borrower under any indebtedness or other obligation now or hereafter owing by
such subsidiary to Bank; or (9) the termination of any guaranty agreement or
other supporting obligation (inclusive of letters of credit) which applies to
this Note or any other security document which applies to this Note.
 
Section 4.3. Acceleration.  Upon the occurrence of an Event of Default, or the
occurrence of an event which, with the giving of notice or a lapse of time, or
both, would become an Event of Default under this Note, (I) the entire  unpaid
principal balance of this Note, together with all other amounts owing and all
other amounts to be owing under this Note, shall, at the option of Bank, become
immediately due and payable, without notice or demand, and (2) the Bank may,
both before and after acceleration, exercise any of and all of its other rights
and remedies under this Note and the other loan documents, as well as any
additional rights and remedies it may have at law and it may have in equity, to
recover full payment of the balance (principal, interest, fees, premiums,
charges and costs and expenses) owing under this Note. The failure by Bank to
exercise any of its options shall not constitute a waiver of the right to
exercise same in the event of any subsequent default.

 
3

--------------------------------------------------------------------------------

 

 
Article V. Miscellaneous.
 
Section 5.1. Use and Application of Terms.  To the end of achieving the full
realization by Bank of its rights and remedies under this Note, including
payment in full of the loan evidenced hereby, in using and applying the various
terms, provisions and conditions in this Note, the following shall apply: (I)
words in the masculine gender mean and include correlative words of the feminine
and neuter genders and words importing the singular numbered meaning include the
plural number, and vice versa; (2) words importing persons include firms,
companies, associations, general partnerships, limited partnerships, limited
liability partnerships, limited liability limited partnerships, limited
liability companies, trusts, business trusts, corporations and legal entities,
including public and quasi-public bodies, as well as individuals; (3) the term
"Note" refers to this Second Amended and Restated Commercial Promissory Note,
the term "loan document" refers to this Note, the Commitment Letter, the Loan
and Security Agreement and any security documents and other documents and
agreements executed and delivered to Bank or others on Bank's behalf in
connection with this Note, and the term "Borrower" refers to all signatories of
this Note collectively and severally, as the context of this Note requires, and
all signatories of this Note shall be and the same are jointly and severally
liable hereunder; (4) as the context requires, the word "and" may have a joint
meaning or a several meaning and the word "or" may have an inclusive meaning or
an exclusive meaning; (5) the term "subsidiary" means any registered
organization or other organization (i) the majority (by number of votes) of the
outstanding voting interests of which is at the time owned or controlled by
Borrower, or by one or more subsidiaries of Borrower, or Borrower and one or
more subsidiaries of Borrower, or (ii) otherwise controlled by or within the
control of Borrower or any subsidiary; (6) the Commitment Letter and the other
loan documents shall be applied and construed in harmony with each other to the
end that Bank is ensured repayment of the loan evidenced by this Note in
accordance with the terms of this Note and such other loan documents, and this
Note and the other loan documents shall not be applied, interpreted and
construed more strictly against a person because that person or that person's
attorney drafted this Note or any of the other loan documents; (7) Bank does not
intend to and shall not reserve, charge or collect interest, fees or charges
hereunder in excess of the maximum rates or amounts permitted by applicable law
and if any interest, fees or charges are reserved, charged or collected in
excess of the maximum rates or amounts, it shall be construed as a mutual
mistake, appropriate adjustments shall be made by Bank and to the extent paid,
the excess shall be returned to the person making such a payment; and (8)
wherever possible each provision of this Note shall be interpreted and applied
in such manner as to be effective and valid under applicable law, but if any
provision of this Note shall be prohibited or invalid under such law, or the
application thereof shall be prohibited or invalid under such law, such
provision shall be ineffective to the extent of such prohibition or invalidity
without invalidating the remainder of such provision or the remaining provisions
of this Note, or the application thereof shall be in a manner and to an extent
permissible under applicable law.
 
Section 5.2. Documentary and Intangibles Taxes.  To the extent not prohibited by
law and notwithstanding who is liable for payment of the taxes and fees,
Borrower shall pay, on Bank's demand, all intangible personal property taxes,
documentary stamp taxes, excise taxes and other similar taxes assessed, charged
or required to be paid in connection with the loan evidenced by this Note, or
any extension, renewal or modification of such loan, or assessed, charged or
required to be paid in connection with any of the loan documents.
 
Section 5.3.   Maintenance of Records by Bank.  Bank is authorized to maintain,
store and otherwise retain the loan documents in their original, inscribed
tangible forms or records thereof in an electronic medium or other non- tangible
medium which permits such records to be retrieved in perceivable forms.
 
Section 5.4. Right of Setoff:Recoupment. Upon the occurrence of an Event of
Default, or the occurrence of an event which, with the giving of notice or a
lapse of time, or both, would become an Event of Default under this Note, Bank
is authorized and empowered to apply to the payment hereof, any and all money
deposited in Bank in the name of or to the credit of Borrower, without advance
notice, and is authorized to offset any obligation of Bank to Borrower to the
payment hereof and is authorized to exercise its rights of recoupment relative
to Borrower.
 

 
4

--------------------------------------------------------------------------------

 

 
Section 5.5. Waiver.  Borrower waives presentment, demand, protest and notice of
dishonor, waives any rights which it may have to require Bank to proceed against
any other person or property, agrees that without notice to any person and
without affecting any person's liability under this Note, Bank, at any time or
times, may grant extensions of the time for payment or other indulgences to any
person or permit the renewal, amendment or modification of this Note or any
other agreement executed and delivered by any person in connection with this
Note, or permit the substitution, exchange or release of any security for this
Note and may add or release any person primarily or secondarily liable, and
agrees that Bank may apply all moneys made available to it from any part of the
proceeds from the disposition of any security for this Note either to this Note
or to any other obligation of Borrower to Bank, as Bank may elect from time to
time. No act or inaction of Bank under this Note shall be deemed to constitute
or establish a "course of performance or dealing" that would require Bank to so
act or refrain from acting in any particular manner at a later time under
similar or dissimilar circumstances.
 
Section 5.6. Jury and Jurisdiction.  This Note shall be deemed to have been
executed and delivered in North Carolina regardless of where the signatories may
be located at the time of execution and shall be governed by and construed in
accordance with the substantive laws of the State of North Carolina, excluding,
however, the conflict of law and choice of law provisions thereof. Borrower, to
the extent permitted by law, waives any right to a trial by jury in any action
arising from or related to this Note.
 
Section 5.7. Successors and Assign. This Note shall apply to and bind Borrower's
and Bank's heirs, personal representatives, successors and assigns. All
references in this Note to Bank shall include the holder hereof and this Note
shall inure to the benefit of any holder, its successors and assigns; and,
Borrower waives and will not assert against any transferee or assignee of this
Note any claims, defenses, set-offs or rights of recoupment which Borrower could
assert against Bank, except defenses which Borrower cannot waive. Borrower
acknowledges that Customer Numbers and Loan Numbers may be added to this Note
after execution and delivery of this Note by Borrower and if there is a section
denoted "BANK USE ONLY", the information under such section may also be
completed by Bank after execution and delivery of this Note. In addition, in the
event the date of this Note is omitted, Borrower consents to Bank inserting the
date.
 
Section 5.8. Master Note.  If this Note is designated herein as a MASTER NOTE or
is denoted on Bank's records as a MASTER NOTE, then this Note evidences a line
of credit and Borrower shall be liable for only so much of the principal amount
as shall be equal to the total of the amounts advanced to or for Borrower by
Bank from time to time, less all payments made by or for Borrower and applied by
Bank to principal, and for interest on each such advance, fees, premiums,
charges and costs and expenses incurred or due hereunder, all as shown on Bank's
books and records which shall be conclusive evidence of the amount owed by
Borrower under this Note, absent a clear and convincing showing of bad faith or
manifest error. If this is a MASTER NOTE, upon the occurrence of an Event of
Default or the occurrence of an event which, with the giving of notice or a
lapse of time, or both, would become an Event of Default under this Note in
addition to its other rights and remedies, Bank may terminate or suspend
Borrower's right to receive any future or additional advances under this Note
and the other loan documents.
 
 
 
 
(Signatures Begin on the Next Page)
 

 
5

--------------------------------------------------------------------------------

 

The undersigned has executed this Note as of the day and year first above
stated.
 
BORROWER:
 
WITNESS:
ETRIALS, INC.,
a Delaware corporation
(formerly known as etrials Worldwide, Inc.)
 
 
By:  /s/ Joseph F. Trapanier, III               
Print Name: Joseph F. Trapanier, III
Title:  CFO
 
/s/ Kimberly L. Parker                                  
Print Name:  Kimberly L. Parker
ETRIALS, INC.,
a Delaware corporation
(formerly known as CEA Acquisition Corporation)
 
 
By:  /s/ Joseph F. Trapanier, III            
Print Name: Joseph F. Trapanier, III
Title:  CFO
 
/s/ Kimberly L. Parker                                  
Print Name:  Kimberly L. Parker
             

 
 
 
 
 
 
 
6

--------------------------------------------------------------------------------